Exhibit 10.4

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

NABORS INDUSTRIES LTD.

 

AND

 

NABORS RED LION LIMITED

 

Dated as of March 24, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I.

  DEFINITIONS

 

1

 

 

 

 

 

DEFINED TERMS

 

1

 

OTHER INTERPRETIVE PROVISIONS

 

5

 

 

 

 

ARTICLE II.

  REGISTRATION RIGHTS

 

6

 

 

 

 

 

SHELF REGISTRATION

 

6

 

PIGGYBACK RIGHTS

 

8

 

BLACK-OUT PERIODS

 

10

 

REGISTRATION PROCEDURES

 

12

 

UNDERWRITTEN OFFERINGS

 

17

 

REGISTRATION EXPENSES

 

18

 

INDEMNIFICATION

 

18

 

RULES 144 AND 144A AND REGULATION S; FORM S-3

 

22

 

LIMITATION ON REGISTRATIONS AND UNDERWRITTEN OFFERINGS

 

22

 

SECTION 16 MATTERS

 

23

 

 

 

 

ARTICLE III.

  MISCELLANEOUS

 

23

 

 

 

 

 

TERMINATION

 

23

 

INJUNCTIVE RELIEF

 

23

 

ATTORNEYS’ FEES

 

23

 

NOTICES

 

24

 

AMENDMENT

 

26

 

SUCCESSORS, ASSIGNS AND TRANSFEREES

 

26

 

BINDING EFFECT

 

26

 

THIRD PARTY BENEFICIARIES

 

26

 

GOVERNING LAW; JURISDICTION

 

26

 

WAIVER OF JURY TRIAL

 

27

 

SEVERABILITY

 

27

 

COUNTERPARTS

 

27

 

HEADINGS

 

27

 

JOINDER

 

27

 

EXISTING REGISTRATION STATEMENTS

 

28

 

OTHER ACTIVITIES

 

28

 

TIME OF THE ESSENCE

 

28

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 24, 2015, by and between Nabors Industries Ltd., a Bermuda exempted
company (“Navy”), and Nabors Red Lion Limited, a Bermuda exempted company (which
will be renamed “C&J Energy Services Ltd.” at the Effective Time (as defined in
the Merger Agreement (as defined below)), including any of its successors by
merger, acquisition, reorganization, conversion or otherwise, the “Company”).

 

WITNESSETH:

 

WHEREAS, Navy, the Company, C&J Energy Services, Inc. a Delaware corporation
(“Penny”), Nabors CJ Merger Co., a Delaware corporation, and CJ Holding Co., a
Delaware corporation, are parties to an Agreement and Plan of Merger, dated as
of June 25, 2014, as amended from time to time (the “Merger Agreement”);

 

WHEREAS, concurrently with the execution of the Merger Agreement, Navy and the
Company entered into a Separation Agreement, dated as of June 25, 2014, as
amended from time to time (the “Separation Agreement”), pursuant to which, inter
alia, the Company will issue Company Shares (as defined below) to Navy; and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, and pursuant to the terms of the Merger Agreement, the
parties desire to enter into this Agreement in order to provide for certain
registration rights as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.01                                      Defined Terms.  As used in
this Agreement, the following terms shall have the following meanings:

 

“Adverse Disclosure” means public disclosure of material, non-public information
that, in the good faith judgment of the Board, after consultation with outside
counsel to the Company, (i) would be required to be made in any Registration
Statement or report filed with the SEC by the Company so that such Registration
Statement or report would not be materially misleading and would not be required
to be made at such time but for the filing of such Registration Statement or
report; and (ii) the Company has a business purpose for not disclosing such
information publicly.

 

“Affiliate” has the meaning specified in Rule 12b-2 under the Exchange Act;
provided, that no security holder of the Company shall be deemed an Affiliate of
any other security holder

 

--------------------------------------------------------------------------------


 

of the Company solely by reason of an investment in the Company.  The term
“Affiliated” has a correlative meaning.

 

“Agreement” has the meaning set forth in the preamble.

 

“Automatic Shelf Registration Statement” means a registration statement filed on
Form S-3 by a WKSI pursuant to General Instruction I.D. or I.C. (or other
successor or appropriate instruction) of such form.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks located in New York, New York are required or authorized by law
or executive order to be closed.

 

“Company” has the meaning set forth in the preamble.

 

“Company Public Sale” has the meaning set forth in Section 2.02(a).

 

“Company Shares” means the common shares of the Company, par value $0.01 per
share, any securities into which such shares shall have been changed or
converted, any securities distributed in respect of such shares, or any
securities resulting from any reclassification, recapitalization, exchange or
similar transactions with respect to such shares.

 

“Covered Company Shares” means the Company Shares issued to Navy or any of its
Affiliates pursuant to the Separation Agreement, but only to the extent such
Company Shares are held by Navy or its Affiliates.

 

“Determination Date” has the meaning set forth in Section 2.01(a)(ii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Form S-1” means a registration statement on Form S-1 under the Securities Act,
or any comparable or successor form or forms thereto.

 

“Form S-3” means a registration statement on Form S-3 under the Securities Act,
or any comparable or successor form or forms thereto.

 

“Holder” means (i) any holder of Registrable Securities or (ii) any Person that
is entitled to acquire Registrable Securities, in each case that is a party
hereto or that succeeds to rights hereunder pursuant to Section 3.06.

 

“Included Registrable Securities” has the meaning set forth in Section 2.02(a).

 

2

--------------------------------------------------------------------------------


 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.

 

“Lock-up Period Expiration Date” means the date that is the six month
anniversary of the Effective Time (as defined in the Merger Agreement).

 

“Loss” or “Losses” has the meaning set forth in Section 2.07(a).

 

“Managing Underwriter” has the meaning set forth in Section 2.01(a)(i).

 

“Marketed Underwritten Offering” means any Underwritten Offering (including a
Marketed Underwritten Shelf Take-Down, but, for the avoidance of doubt, not
including any Shelf Take-Down that is not a Marketed Underwritten Shelf
Take-Down) that involves a customary “road show” (including an “electronic road
show”) or other substantial marketing effort by the Company and the underwriters
over a period of at least 48 hours.

 

“Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 2.01(c)(ii).

 

“Marketed Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 2.01(c)(ii).

 

“Merger Agreement” has the meaning set forth in the recitals.

 

“Navy” has the meaning set forth in the preamble.

 

“Other Holders” has the meaning set forth in Section 2.02(b).

 

“Parity Holders” has the meaning set forth in Section 2.02(b).

 

“Participating Holder” means, with respect to any Registration, any Holder of
Registrable Securities covered by the applicable Registration Statement.

 

“Penny” has the meaning set forth in the recitals.

 

“Permitted Assignee” has the meaning set forth in Section 3.06.

 

“Person” means any individual, partnership, corporation, company, association,
limited liability company, unincorporated organization, trust or joint venture,
or a government, governmental agency or political subdivision thereof or any
other entity.

 

“Piggyback Notice” has the meaning set forth in Section 2.02(a).

 

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.

 

3

--------------------------------------------------------------------------------


 

“Registrable Securities” means any Covered Company Shares and any securities
that may be issued or distributed or be issuable or distributable in respect of,
or in substitution for, any Covered Company Shares by way of conversion,
exercise, dividend, stock split or other distribution, merger, consolidation,
exchange, recapitalization or reclassification or similar transaction, in each
case whether now owned or hereinafter acquired; provided that any such
Registrable Securities shall cease to be Registrable Securities to the extent
(i) a Registration Statement with respect to the sale of such security has been
declared effective under the Securities Act and such security has been disposed
of in accordance with the plan of distribution set forth in such Registration
Statement, (ii) such security has been sold pursuant to Rule 144 (or any
successor provision) under the Securities Act or (iii) such security ceases to
be outstanding.

 

“Registration” means a registration with the SEC of the Company’s securities for
offer and sale to the public under a Registration Statement.  The terms
“register” and “registered” shall have a correlative meaning.

 

“Registration Expenses” has the meaning set forth in Section 2.06.

 

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement; provided that any reference to a “Registration
Statement” without reference to a time includes such Registration Statement as
amended by any post-effective amendments as of the time of first contract of
sale for the Registrable Securities.

 

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

 

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

 

“Separation Agreement” has the meaning set forth in the recitals.

 

“Shelf Holder” means a Holder who is selling Registrable Securities pursuant to
a Shelf Registration Statement.

 

“Shelf Period” has the meaning set forth in Section 2.01(a)(i).

 

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (i) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or (ii) if the Company is not
permitted to file a Registration Statement on Form

 

4

--------------------------------------------------------------------------------


 

S-3, an evergreen Registration Statement on Form S-1 (or any successor form or
other appropriate form under the Securities Act), in each case for an offering
to be made on a delayed or continuous basis pursuant to Rule 415 (or any
successor provision) under the Securities Act covering all or any portion of the
Registrable Securities, as applicable. For the avoidance of doubt, references to
“Shelf Registration Statement” shall include any Registration Statement filed
pursuant to Section 2.01(a) hereof.

 

“Shelf Take-Down” has the meaning set forth in Section 2.01(c)(i).

 

“Subsidiary” means, with respect to any Person, any entity of which (i) a
majority of the total voting power of shares of stock or equivalent ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers, trustees or other members of the
applicable governing body thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if no such governing body exists at
such entity, a majority of the total voting power of shares of stock or
equivalent ownership interests of the entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof.  For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated (or has the right to be allocated, through membership
interests, partnership interests or otherwise) a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control the managing member or general partner of such limited
liability company, partnership, association or other business entity.

 

“Underwritten Offering” means an offering in which securities of the Company are
sold to an underwriter or underwriters on a firm commitment basis for reoffering
to the public.

 

“Underwritten Shelf Take-Down Request” has the meaning set forth in
Section 2.01(c)(ii).

 

“WKSI” means a “well-known seasoned issuer” as defined in Rule 405 under the
Securities Act and which (i) is a “well-known seasoned issuer” under paragraph
(1)(i)(A) of such definition or (ii) is a “well-known seasoned issuer” under
paragraph (1)(i)(B) of such definition and is also eligible to register a
primary offering of its securities relying on General Instruction I.B.1 of Form
S-3 or Form F-3 under the Securities Act.

 

SECTION 1.02              Other Interpretive Provisions.  In this Agreement,
except as otherwise provided:

 

(i)                                     A reference to an Article or Section is
a reference to an Article or Section of this Agreement, and references to this
Agreement include any recital in this Agreement.

 

(ii)                                  Headings and the table of contents are
inserted for convenience only and shall not affect the construction or
interpretation of this Agreement.

 

(iii)                               Unless the context otherwise requires, words
importing the singular include the plural and vice versa, words importing the
masculine include the feminine and vice

 

5

--------------------------------------------------------------------------------


 

versa, and words importing persons include corporations, associations,
partnerships, joint ventures and limited liability companies and vice versa.

 

(iv)                              Unless the context otherwise requires, the
words “hereof” and “herein,” and words of similar meaning refer to this
Agreement as a whole and not to any particular Article, Section or clause.  The
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation.”

 

(v)                                 A reference to any legislation or to any
provision of any legislation shall include any successor legislation and any
amendment, modification or re-enactment thereof and any legislative provision
substituted therefor.

 

(vi)                              All determinations to be made by any party
hereunder may be made by such party in its sole discretion, and such party may
determine, in its sole discretion, whether or not to take actions that are
permitted, but not required, by this Agreement to be taken by such party,
including the giving of consents required hereunder.

 

(b)                                 The parties hereto have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intention or interpretation arises, this Agreement shall be
construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

ARTICLE II.

 

REGISTRATION RIGHTS

 

SECTION 2.01                                      Shelf Registration Filing.

 

(i)                                     The Company shall prepare and file as
promptly as practicable after the Effective Date under the Merger Agreement, but
in no event later than (a) 120 days after the Effective Date if the Company is
(1) required to use Form S-1 or (2) is not a WKSI, or (b) 180 days after the
Effective Date if the Company is permitted to use Form S-3 and is a WKSI, a
Registration Statement under the Securities Act to permit the public resale of
the Covered Company Shares from time to time, including as permitted by Rule 415
under the Securities Act (or any similar provision then in force) with respect
to all Covered Company Shares (the “Shelf Registration Statement”). The Shelf
Registration Statement filed pursuant to this Section 2.01(a) shall be on
Form S-3 if the Company is eligible to use Form S-3 or Form S-1 if the Company
is not eligible to use Form S-3; provided, however, that if a Prospectus
supplement will be used in connection with the marketing of an Underwritten
Offering from the Shelf Registration Statement and the managing underwriter of
such Underwritten Offering (the “Managing Underwriter”) at any time shall notify
Navy in writing that, in the sole judgment of such Managing Underwriter,
inclusion of detailed information to be used in such Prospectus supplement is of
material importance to the success of the Underwritten Offering of such
Registrable Securities, the Company shall use its reasonable best efforts to
include such information in such a Prospectus supplement.  To the extent, in
accordance with the previous sentence, the Company files a Shelf Registration
Statement on Form S-1, the Company shall use

 

6

--------------------------------------------------------------------------------


 

its commercially reasonable efforts to convert such Form S-1 to a Shelf
Registration Statement on Form S-3 as soon as practicable after the Company is
eligible to use Form S-3, and, if at the time of such filing the Company is a
WKSI, the Form S-3 shall be filed as an Automatic Shelf Registration Statement.
Subject to Section 2.01(b), the Company will use reasonable best efforts to
cause the initial Shelf Registration Statement filed pursuant to this
Section 2.01(a) to become effective prior to the Lock-up Period Expiration Date
and to cause a Shelf Registration Statement covering the Registrable Securities
to be continuously effective under the Securities Act from and after the date
the initial Shelf Registration Statement is declared or becomes effective until
the date on which there are no longer any Registrable Securities outstanding
(the “Shelf Period”).  Subject to Section 2.01(b), the Company shall be deemed
not to have used reasonable best efforts to keep a Shelf Registration Statement
effective during the Shelf Period if the Company intentionally takes any action
or omits to take any action that would result in Holders of the Registrable
Securities covered thereby not being able to offer and sell any Registrable
Securities pursuant to such Shelf Registration Statement during the Shelf
Period, unless such action or omission is required by applicable law. Each Shelf
Registration Statement, when declared effective (including the documents
incorporated therein by reference), will comply as to form with all applicable
requirements of the Securities Act and the Exchange Act and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.

 

(ii)                                  At any time after the filing of a
Form S-3, if the Company is no longer eligible to use Form S-3 (the
“Determination Date”), within 10 days after such Determination Date, the Company
shall (A) give written notice thereof to all of the Holders and (B) file a
Registration Statement on an appropriate form (or a post-effective amendment
converting the Form S-3 to an appropriate form) covering all of the Registrable
Securities, and use reasonable best efforts to have such Registration Statement
declared effective as promptly as practicable after the date the Form S-3 is no
longer useable by the Holders to sell their Registrable Securities.

 

(b)                                 Suspension of Registration.  Notwithstanding
anything to the contrary contained herein, the Company may, upon written notice
to (x) all Holders, delay the filing of the initial Shelf Registration Statement
or (y) any Shelf Holder whose Registrable Securities are included in the Shelf
Registration Statement, suspend such Shelf Holder’s use of any Prospectus which
is a part of the Shelf Registration Statement (in which event the Shelf Holder
shall discontinue sales of the Registrable Securities pursuant to the Shelf
Registration Statement, but such Shelf Holder may settle any contracted sales of
Registrable Securities) if the Company (i) is pursuing an acquisition, merger,
reorganization, disposition or other similar transaction and the Company
determines in good faith that its ability to pursue or consummate such a
transaction would be materially adversely affected by any required disclosure of
such transaction in the Shelf Registration Statement or (ii) has experienced
some other material non-public event, the disclosure of which at such time, in
the good faith judgment of the Company, would be Adverse Disclosure; provided,
however, in no event shall (A) such filing of the initial Shelf Registration
Statement be delayed under clauses (i) or (ii) of this Section 2.01(b) for a
period that exceeds 75 days or (B) such Shelf Holders be suspended under clauses
(i) or (ii) of this Section 2.01(b) from selling Registrable Securities pursuant
to the Shelf Registration Statement (y) more than two times during any 12-month
period or (z) for a period exceeding 45 days in the aggregate in any 90 day
period or 90 days in the aggregate during any 365 day period.  Upon disclosure
of such

 

7

--------------------------------------------------------------------------------


 

information or the termination of the condition described above, the Company
shall provide prompt notice to the Shelf Holders whose Registrable Securities
are included in the Shelf Registration Statement, promptly terminate any
suspension of sales it has put into effect and take such other actions to permit
registered sales of Registrable Securities as contemplated in this Agreement. 
In addition, to the extent that any time after the fifth anniversary of the date
of this agreement (i) the Company is not eligible to use Form S-3 or any
equivalent short form registration statement and (ii) Navy and its Affiliates
hold less than 10% of the issued and outstanding Company Shares, the Shelf
Period shall be suspended until such time as the Company is eligible to use
Form S-3 or any equivalent short form registration statement at which time the
Company shall file and cause to be declared effective a Shelf Registration
Statement on Form S-3 for the registration of all Registrable Securities. In the
event the Shelf Period is suspended as contemplated by the preceding sentence,
the Company shall promptly use commercially reasonable efforts to become
eligible to use Form S-3 as soon as practicable after such suspension.

 

(c)                                  Shelf Take-Downs.

 

(i)                                     An offering or sale of Registrable
Securities pursuant to a Shelf Registration Statement by any Holder (each, a
“Shelf Take-Down”) may, subject to Section 2.09, be initiated at any time on or
after the Lock-up Period Expiration Date by Navy.  Navy shall not be required to
permit the offer and sale of any securities by any Person (other than a Holder)
in connection with any such Shelf Take-Down initiated by Navy.

 

(ii)                                  Subject to Section 2.09, if Navy elects by
written request to the Company, a Shelf Take-Down by any Holder shall be in the
form of an Underwritten Offering (an “Underwritten Shelf Take-Down Request”) and
the Company shall amend or supplement the Shelf Registration Statement for such
purpose as soon as practicable.  Navy shall have the right to select the
Managing Underwriter to administer such offering; provided that such Managing
Underwriter shall be reasonably acceptable to the Company.  If the plan of
distribution for any Underwritten Shelf Take-Down Request includes a customary
“road show” (including an “electronic road show”) or other substantial marketing
effort by the Company and the underwriters over a period expected to exceed 48
hours (a “Marketed Underwritten Shelf Take-Down”), promptly upon delivery of
such Underwritten Shelf Take-Down Request (but in no event more than three
Business Days thereafter), the Company shall deliver a written notice (a
“Marketed Underwritten Shelf Take-Down Notice”) of such Marketed Underwritten
Shelf Take-Down to all Holders (other than Navy), and, subject to Section
2.01(c)(i), the Company shall include in such Marketed Underwritten Shelf
Take-Down all such Registrable Securities of such Holders that are registered on
such Shelf Registration Statement for which the Company has received written
requests, which requests must specify the aggregate amount of such Registrable
Securities of such Holder to be offered and sold pursuant to such Marketed
Underwritten Shelf Take-Down, for inclusion therein within three Business Days
after the date that such Marketed Underwritten Shelf Take-Down Notice has been
delivered.

 

SECTION 2.02                                      Piggyback Rights.

 

(a)                                 Participation.  If at any time during the
Shelf Period, the Company proposes to file (i) a shelf registration statement
other than the Shelf Registration Statement (in which event

 

8

--------------------------------------------------------------------------------


 

the Company covenants and agrees to include thereon a description of the
transaction under which Navy acquired the Registrable Securities), (ii) a
Prospectus supplement to an effective shelf registration statement, other than
any Shelf Registration Statement contemplated by Section 2.01(a) of this
Agreement, and Holders could be included without the filing of a post-effective
amendment thereto (other than a post-effective amendment that is immediately
effective), or (iii) a registration statement, other than a shelf registration
statement, in the case of each of clause (i), (ii) or (iii), for the sale of
Company Shares in an Underwritten Offering for its own account and/or another
Person (a “Company Public Sale”), then, as soon as practicable, but not less
than five Business Days prior to the filing of (A) any preliminary Prospectus
supplement relating to such Underwritten Offering pursuant to Rule 424(b) under
the Securities Act, (B) the Prospectus supplement relating to such Underwritten
Offering pursuant to Rule 424(b) under the Securities Act (if no preliminary
Prospectus supplement is used) or (C) such Registration Statement or immediately
effective post-effective amendment, as the case may be, the Company shall give
notice (including, but not limited to, notification by electronic mail) of such
proposed Underwritten Offering to the Holders (the “Piggyback Notice”) and such
notice shall offer the Holders the opportunity to include in such Underwritten
Offering such number of Covered Company Shares (the “Included Registrable
Securities”) as each such Holder may request in writing within three Business
Days of the issuance of the Piggyback Notice.  If the Company has been advised
in writing (including but not limited to electronic communications) by the
Managing Underwriter or Underwriters that the inclusion of Registrable
Securities for sale for the benefit of the Holders will have a significant
adverse effect on the price, timing or distribution of the Company Shares in the
Underwritten Offering or the market for the Company Shares, then the amount of
Registrable Securities to be offered for the accounts of the Holders shall be
determined based on the provisions of Section 2.02(b) of this Agreement.  The
Piggyback Notice required to be provided in this Section 2.02(a) to the Holders
shall be provided on a Business Day pursuant to Section 3.04 hereof. If no
request for inclusion from a Holder is received within the specified time, such
Holder shall have no further right to participate in such Underwritten Offering.
If, at any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
the Company shall determine for any reason not to undertake or to delay such
Underwritten Offering, the Company may, at its election, give written notice of
such determination to the Holders and, (x) in the case of a determination not to
undertake such Underwritten Offering, shall be relieved of its obligation to
sell any Included Registrable Securities in connection with such terminated
Underwritten Offering without prejudice to the right of Navy to immediately
request an Underwritten Offering pursuant to Section 2.01(c), and (y) in the
case of a determination to delay such Underwritten Offering, shall be permitted
to delay offering any Included Registrable Securities for the same period as the
delay in the Underwritten Offering.  Any Holder shall have the right to withdraw
such Holder’s request for inclusion of its Registrable Securities in such
offering by giving written notice to the Company of such withdrawal up to and
including the time of pricing of such offering.  Each Holder’s rights under this
Section 2.02(a) shall terminate when such Holder (together with any Affiliates
of such Holder) first holds, directly or indirectly, less than $25 million in
the aggregate of Registrable Securities, based on the volume weighted average
closing price of Company Shares for the ten trading days immediately preceding
the date on which the determination is made.

 

(b)                                 Priority of Rights.  If the Managing
Underwriter or Underwriters of any proposed Underwritten Offering of Company
Shares included in an Underwritten Offering involving

 

9

--------------------------------------------------------------------------------


 

Included Registrable Securities advises the Company in writing (including but
not limited to electronic communications) that the total amount of Registrable
Securities that the Holders and any other Persons intend to include in such
offering exceeds the number that can be sold in such offering without being
likely to have a significant adverse effect on the price, timing or distribution
of the Company Shares offered or the market for the Company Shares, then the
Registrable Securities to be included in such Underwritten Offering shall
include the number of Registrable Securities that such Managing Underwriter or
Underwriters advises the Company can be sold without having such adverse effect,
with such number to be allocated (A) in the case of a primary Registration on
behalf of the Company: (i) first, to the Company, (ii) second, pro rata among
all Holders and holders of any other securities of the Company having rights of
Registration on parity with the Registrable Securities (“Parity Holders”) who
have requested participation in such Underwritten Offering and (iii) third,
other securities requested to be included in such Underwritten Offering, and (B)
in the case of an underwritten secondary Registration on behalf of holders of
the Company’s securities other than Registrable Securities (“Other Holders”):
(i) first, the securities requested to be included therein by the Other Holders
requesting such registration, (ii) second, the Registrable Securities requested
to be included in such Registration, pro rata among the Holders and any Parity
Holders that are not Other Holders of any such Registrable Securities and (ii)
third, other securities requested to be included in such Registration, including
securities included on behalf of the Company. The pro rata allocations for each
such Holder shall be the product of (A) the aggregate number of Registrable
Securities proposed to be sold by all Holders and Parity Holders participating
in the Underwritten Offering (for the avoidance of doubt, after giving effect to
the allocation to the Company pursuant to clause (A)(i) above and the allocation
to the Other Holders pursuant to clause (B)(i) above) multiplied by (B) the
fraction derived by dividing (x) the number of Registrable Securities owned at
such time by such Holder by (y) the aggregate number of Registrable Securities
owned at such time by all Holders and Parity Holders participating in the
Underwritten Offering.  All Participating Holders and Parity Holders shall have
the opportunity to share pro rata that portion of such priority allocable to any
Holder(s) or Parity Holders to the extent not so participating.

 

SECTION 2.03                                      Black-out Periods.

 

(a)                                 Black-out Periods for Holders.  In the event
of any Company Public Sale of the Company’s equity securities in an Underwritten
Offering, and without limiting the rights of the Holders set forth in Section
2.02, each of the Holders agrees, if requested by the Managing Underwriter or
Underwriters in such Underwritten Offering, not to, subject to customary
exceptions, (1) offer for sale, sell, pledge, or otherwise dispose of (or enter
into any transaction or device that is designed to, or could be expected to,
result in the disposition by any person at any time in the future of) any
Company Shares (including Company Shares that may be deemed to be beneficially
owned by the Holders in accordance with the rules and regulations of the SEC and
Company Shares that may be issued upon exercise of any options or warrants) or
securities convertible into or exercisable or exchangeable for Company Shares,
(2) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of Company Shares, whether any such transaction described in clause (1) or (2)
above is to be settled by delivery of Company Shares or other securities, in
cash or otherwise, or (3) publicly disclose the intention to do any of the
foregoing, in each case, during the period beginning seven days before and
ending 45 days (or such other longer or shorter period as may be reasonably
requested by the Company or the Managing Underwriter or

 

10

--------------------------------------------------------------------------------


 

Underwriters, including to accommodate regulatory restrictions on (i) the
publication or other distribution of research reports and (ii) analyst
recommendations and opinions, including, but not limited to, the restrictions
contained in the FINRA rules or any successor provisions or amendments thereto)
after the date of the underwriting agreement entered into in connection with
such Company Public Sale, to the extent timely notified in writing by the
Company or the Managing Underwriter or Underwriters.  If requested by the
Managing Underwriter or Underwriters of any such Company Public Sale, the
Holders shall execute a separate agreement to the foregoing effect.  The Company
may impose stop-transfer instructions with respect to the Company Shares (or
other securities) subject to the foregoing restriction until the end of the
period referenced above.

 

(b)                                 Black-out Period for the Company and
Others.  In the case of an offering of Registrable Securities pursuant to
Section 2.01 that is an Underwritten Offering, the Company and each of the
Holders agree, if requested by Navy or the Managing Underwriter or Underwriters
with respect to such Marketed Underwritten Offering, not to, subject to
customary exceptions, (1) offer for sale, sell, pledge, or otherwise dispose of
(or enter into any transaction or device that is designed to, or could be
expected to, result in the disposition by any person at any time in the future
of) any Company Shares (including Company Shares that may be deemed to be
beneficially owned by the Holders in accordance with the rules and regulations
of the SEC and Company Shares that may be issued upon exercise of any options or
warrants) or securities convertible into or exercisable or exchangeable for
Company Shares, (2) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of Company Shares, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Company Shares or other
securities, in cash or otherwise, or (3) publicly disclose the intention to do
any of the foregoing, in each case, during the period beginning seven days
before, and ending 45 days (or such other longer or shorter period as may be
reasonably requested by Navy or the Managing Underwriter or Underwriters,
including to accommodate regulatory restrictions on (i) the publication or other
distribution of research reports and (ii) analyst recommendations and opinions,
including, but not limited to, the restrictions contained in the FINRA rules or
any successor provisions or amendments thereto) after the date of the
underwriting agreement entered into in connection with such Underwritten
Offering, to the extent timely notified in writing by Navy or the Managing
Underwriter or Underwriters, as the case may be.  Notwithstanding the foregoing,
the Company may effect a public sale or distribution of securities of the type
described above and during the periods described above if such sale or
distribution is made pursuant to a Registration on Form S-4 or S-8 or any
successor form to such forms or as part of any Registration of securities for
offering and sale to employees, directors or consultants of the Company and its
Subsidiaries pursuant to any employee stock plan or other employee benefit plan
arrangement.  The Company agrees to use commercially reasonable efforts to
obtain from each holder of restricted securities of the Company, which
securities are the same as or similar to the Registrable Securities being
registered, or any restricted securities convertible into or exchangeable or
exercisable for any of such securities, an agreement not to effect any public
sale or distribution of such securities during any such period referred to in
this paragraph, except as part of any such Registration, if permitted.  Without
limiting the foregoing, if after the date hereof the Company grants any Person
(other than a Holder) any rights to demand or participate in a Registration, the
Company agrees that the agreement with respect thereto shall include such
Person’s agreement to comply with any black-out period required by this Section
as if it were a Holder hereunder.  If requested

 

11

--------------------------------------------------------------------------------


 

by the Managing Underwriter or Underwriters of any such Underwritten Offering,
the Holders shall execute a separate agreement to the foregoing effect.  The
Company may impose stop-transfer instructions with respect to the Company Shares
(or other securities) subject to the foregoing restriction until the end of the
period referenced above.

 

SECTION 2.04                                      Registration Procedures.

 

(a)                                 In connection with the Company’s
Registration obligations under Section 2.01, and subject to the applicable terms
and conditions set forth therein, the Company shall its use reasonable best
efforts to effect such Registration to permit the sale of such Registrable
Securities in accordance with the intended method or methods of distribution
thereof as expeditiously as reasonably practicable, and in connection therewith
the Company shall:

 

(i)                                     prepare the required Registration
Statement, including all exhibits and financial statements required under the
Securities Act to be filed therewith, and, before filing a Registration
Statement, Prospectus or any Issuer Free Writing Prospectus, or any amendments
or supplements thereto, (x) furnish to the underwriters, if any, Navy and the
other Holders of the Registrable Securities covered by such Registration
Statement, copies of all such documents, which documents shall be subject to the
review of such underwriters, Navy and the other Holders and their respective
counsel, (y) make such changes in such documents concerning Navy and the other
Holders prior to the filing thereof as Navy and the other Holders, or their
respective counsel, may reasonably request and (z) not file any Registration
Statement or Prospectus or amendments or supplements thereto to or use any
Issuer Free Writing Prospectus to which Navy or the underwriters, if any, shall
reasonably object;

 

(ii)                                  prepare and file with the SEC such pre-
and post-effective amendments to such Registration Statement, supplements to the
Prospectus and such amendments or supplements to any Issuer Free Writing
Prospectus as may be (x) reasonably requested by Navy, (y) reasonably requested
by any other Participating Holder (to the extent such request relates to
information relating to such Holder), or (z) necessary to keep such Registration
Statement effective for the period of time required by this Agreement, and
comply with provisions of the applicable securities laws with respect to the
sale or other disposition of all securities covered by such Registration
Statement during such period in accordance with the intended method or methods
of disposition by the sellers thereof set forth in such Registration Statement;

 

(iii)                               notify the Participating Holders and the
Managing Underwriter or Underwriters, if any, and (if requested) confirm such
notice in writing and provide copies of the relevant documents, as soon as
reasonably practicable after notice thereof is delivered by the Company (A) when
the applicable Registration Statement or any supplement or amendment thereto has
been filed or becomes effective, and when the applicable Prospectus or Issuer
Free Writing Prospectus or any amendment or supplement thereto has been filed,
(B) of any written comments by or correspondence from the SEC or any request by
the SEC or any other federal or state governmental authority for amendments or
supplements to such Registration Statement, Prospectus or Issuer Free Writing
Prospectus or for additional information (whether before or after the effective
date of the Registration Statement), (C) of the issuance by the SEC of any stop
order suspending the effectiveness of such Registration Statement or any order
by the SEC or any other regulatory authority preventing or suspending the use of
any preliminary or final

 

12

--------------------------------------------------------------------------------


 

Prospectus or any Issuer Free Writing Prospectus or the initiation or
threatening of any proceedings for such purposes, (D) if, at any time, the
representations and warranties of the Company in any applicable underwriting
agreement cease to be true and correct in all material respects, (E) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction and (F) of the receipt by the Company of any notification with
respect to the initiation or threatening of any proceeding for the suspension of
the qualification of the Registrable Securities for offering or sale in any
jurisdiction;

 

(iv)                              promptly notify each Participating Holder and
the Managing Underwriter or Underwriters, if any, when the Company becomes aware
of the occurrence of any event as a result of which the applicable Registration
Statement, the Prospectus included in such Registration Statement (as then in
effect) or any Issuer Free Writing Prospectus contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein (in the case of such Prospectus, any preliminary Prospectus or any
Issuer Free Writing Prospectus, in light of the circumstances under which they
were made) not misleading, when any Issuer Free Writing Prospectus includes
information that may conflict with the information contained in the Registration
Statement, or, if for any other reason it shall be necessary to amend or
supplement such Registration Statement, Prospectus or Issuer Free Writing
Prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the SEC,
and furnish without charge to the Participating Holders and the Managing
Underwriter or Underwriters, if any, an amendment or supplement to such
Registration Statement, Prospectus or Issuer Free Writing Prospectus which shall
correct such misstatement or omission or effect such compliance;

 

(v)                                 use its reasonable best efforts to prevent,
or obtain the withdrawal of, any stop order or other order or notice preventing
or suspending the use of any preliminary or final Prospectus or any Issuer Free
Writing Prospectus;

 

(vi)                              promptly incorporate in a Prospectus
supplement, Issuer Free Writing Prospectus or post-effective amendment to the
applicable Registration Statement such reasonable information as the Managing
Underwriter or Underwriters and Navy agree should be included therein relating
to the plan of distribution with respect to such Registrable Securities, and
make all required filings of such Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment as soon as reasonably practicable after
being notified of the matters to be incorporated in such Prospectus supplement,
Issuer Free Writing Prospectus or post-effective amendment;

 

(vii)                           furnish to each Participating Holder and each
underwriter, if any, without charge, as many conformed copies as such Holder or
underwriter may reasonably request of the applicable Registration Statement and
any amendment or post-effective amendment or supplement thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits (including those incorporated by reference);

 

(viii)                        deliver to each Participating Holder and each
underwriter, if any, without charge, as many copies of the applicable Prospectus
(including each preliminary Prospectus), any Issuer Free Writing Prospectus and
any amendment or supplement thereto as such Holder or

 

13

--------------------------------------------------------------------------------


 

underwriter may reasonably request (it being understood that the Company
consents to the use of such Prospectus, any Issuer Free Writing Prospectus and
any amendment or supplement thereto by each Holder and the underwriters, if any,
in connection with the offering and sale of the Registrable Securities thereby)
and such other documents as such Holder or underwriter may reasonably request in
order to facilitate the disposition of the Registrable Securities by such Holder
or underwriter;

 

(ix)                              use its reasonable best efforts to cause the
Registrable Securities covered by the applicable Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof or the underwriter
or underwriters, if any, to consummate the disposition of such Registrable
Securities;

 

(x)                                 on or prior to the date on which the
applicable Registration Statement is declared effective, use commercially
reasonable efforts to register or qualify, and cooperate with the Participating
Holders, the Managing Underwriter or Underwriters, if any, and their respective
counsel, in connection with the Registration or qualification of such
Registrable Securities for offer and sale under the securities or “Blue Sky”
laws of each state and other jurisdiction of the United States as any
Participating Holder or Managing Underwriter or Underwriters, if any, or their
respective counsel, reasonably request in writing and do any and all other acts
or things reasonably necessary or advisable to keep such Registration or
qualification in effect for such period as required by Section 2.01(a),
whichever is applicable, provided that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to taxation or general
service of process in any such jurisdiction where it is not then so subject;

 

(xi)                              cooperate with the Participating Holders and
the Managing Underwriter or Underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends, and enable such Registrable
Securities to be in such denominations and registered in such names as the
Managing Underwriter or Underwriters, if any, may request at least two Business
Days prior to any sale of Registrable Securities to the underwriters;

 

(xii)                           make such representations and warranties to the
Participating Holders, and the underwriters or agents, if any, in form,
substance and scope as are customarily made by issuers in secondary underwritten
public offerings;

 

(xiii)                        unless agreed to in writing by each Holder, on or
after the date of this Agreement, not enter into any agreement which (a) is
inconsistent with, or adversely affects, the rights granted to the Holders with
respect to Registrable Securities in this Agreement or otherwise conflicts with
the provisions hereof in any material respect or (b) other than as set forth in
this Agreement, would allow any holder of Company Shares to include Company
Shares in any Registration Statement filed by the Company on a basis that is
superior or more favorable in any material respect to the rights granted to the
Holders hereunder;

 

(xiv)                       enter into such customary agreements (including
underwriting and indemnification agreements) and take all such other actions as
Navy or the Managing

 

14

--------------------------------------------------------------------------------


 

Underwriter or Underwriters, if any, reasonably request in order to expedite or
facilitate the Registration and disposition of such Registrable Securities;

 

(xv)                          obtain for delivery to the underwriter or
underwriters, if any, an opinion or opinions from counsel for the Company dated,
in the event of an Underwritten Offering, the date of the closing under the
underwriting agreement, in customary form, scope and substance, which opinions
shall be reasonably satisfactory to such underwriters and their respective
counsel;

 

(xvi)                       in the case of an Underwritten Offering, obtain for
delivery to the Company and the Managing Underwriter or Underwriters, with
copies to the Participating Holders, a comfort letter from the Company’s
independent certified public accountants (and, if necessary, any other
independent certified public accountants or independent auditors of any
Subsidiary of the Company or any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement) in customary form and covering such matters of the
type customarily covered by comfort letters as the Managing Underwriter or
Underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement;

 

(xvii)                    cooperate with each Participating Holder and each
underwriter, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;

 

(xviii)                 use its reasonable best efforts to comply with all
applicable securities laws and make available to its security holders, as soon
as reasonably practicable, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and the rules and regulations promulgated
thereunder;

 

(xix)                       provide and cause to be maintained a transfer agent
and registrar for all Registrable Securities;

 

(xx)                          not later than the effective date of the
applicable Registration Statement, provide a CUSIP number for all Registrable
Securities and, if requested, provide the applicable transfer agent with printed
certificates for the Registrable Securities which are in a form eligible for
deposit with The Depositary Trust Company;

 

(xxi)                       use its reasonable best efforts to cause all
Registrable Securities covered by the applicable Registration Statement to be
listed on each securities exchange on which the Company Shares are then listed
or quoted and on each inter-dealer quotation system on which any of the
Company’s equity securities are then quoted;

 

(xxii)                    make available upon reasonable notice at reasonable
times and for reasonable periods for inspection by Navy, by any underwriter
participating in any disposition to be effected pursuant to such Registration
Statement and by any attorney, accountant, professional advisor or other agent
retained by Navy or any such underwriter, all pertinent financial and other
records, pertinent corporate documents and properties of the Company, and cause
all of the Company’s officers, directors and employees and the independent
public accountants who have certified its financial statements to make
themselves available to discuss the business of the Company and to supply all
information reasonably requested by any such Person in connection

 

15

--------------------------------------------------------------------------------


 

with such Registration Statement as shall be necessary to enable them to
exercise their due diligence responsibility;

 

(xxiii)                 in the case of an Underwritten Offering, cause the
senior executive officers of the Company to participate in the customary “road
show” presentations that may be reasonably requested by the Managing Underwriter
or Underwriters, if any, in any such Underwritten Offering and otherwise to
facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto;

 

(xxiv)                take no direct or indirect action prohibited by Regulation
M under the Exchange Act;

 

(xxv)                   take all commercially reasonable action to ensure that
any Issuer Free Writing Prospectus utilized in connection with any Registration
covered by Section 2.01 complies in all material respects with the Securities
Act, is filed in accordance with the Securities Act to the extent required
thereby, is retained in accordance with the Securities Act to the extent
required thereby and, when taken together with the related Prospectus, will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

(xxvi)                take all reasonable actions to ensure that the information
available to investors at the time of pricing includes all information required
by applicable law (including the information required by Sections 12(a)(2) and
17(a)(2) of the Securities Act); and

 

(xxvii)             take all such other commercially reasonable actions as are
necessary or advisable in order to expedite or facilitate the disposition of
such Registrable Securities in accordance with the terms hereof.

 

(b)                                 When the Company files a Shelf Registration
Statement, the Company agrees that it shall include in such Shelf Registration
Statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that the Holders may be added to such Shelf Registration Statement at a
later time through the filing of a Prospectus supplement rather than a
post-effective amendment.

 

(c)                                  The Company may require each Participating
Holder to furnish to the Company such information regarding the distribution of
such securities and such other information relating to such Holder and its
ownership of Registrable Securities as the Company may from time to time
reasonably request in writing.  Each Participating Holder agrees to furnish such
information to the Company and to cooperate with the Company as reasonably
necessary to enable the Company to comply with the provisions of this Agreement.

 

(d)                                 Each Participating Holder agrees that, upon
delivery of any notice by the Company of the occurrence of any event of the kind
described in Section 2.04(a)(iii)(C), (D), or (E) or Section 2.04(a)(iv), such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to such Registration Statement until (i) such Holder’s receipt of the copies of
the supplemented or amended Prospectus or Issuer Free Writing Prospectus
contemplated by Section 2.04(a)(iv), (ii) such Holder is advised in writing by
the Company that the use of the

 

16

--------------------------------------------------------------------------------


 

Prospectus or Issuer Free Writing Prospectus, as the case may be, may be
resumed, (iii) such Holder is advised in writing by the Company of the
termination, expiration or cessation of such order or suspension referenced in
Section 2.04(a)(iii)(C) or (E) or (iv) such Holder is advised in writing by the
Company that the representations and warranties of the Company in such
applicable underwriting agreement are true and correct in all material
respects.  If so directed by the Company, such Holder shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such Holder’s possession, of the Prospectus or any Issuer Free Writing
Prospectus covering such Registrable Securities current at the time of delivery
of such notice.  In the event the Company shall give any such notice, the Shelf
Period shall be extended by the number of days during the period from and
including the date of the giving of such notice to and including the date when
each seller of Registrable Securities covered by such Registration Statement
either receives the copies of the supplemented or amended Prospectus or Issuer
Free Writing Prospectus contemplated by Section 2.04(a)(iv) or is advised in
writing by the Company that the use of the Prospectus or Issuer Free Writing
Prospectus may be resumed.

 

(e)                                  To the extent that Navy or any of its
Affiliates is deemed to be an underwriter of Registrable Securities pursuant to
any SEC comments or policies or otherwise, the Company agrees that (1) the
indemnification and contribution provisions contained in this Agreement shall be
applicable to the benefit of Navy or its Affiliates in its role as deemed
underwriter in addition to their capacity as Holder and (2) Navy and its
Affiliates shall be entitled to conduct such activities which it would normally
conduct in connection with satisfying its “due diligence” defense as an
underwriter in connection with an offering of securities registered under the
Securities Act, including conducting due diligence and the receipt of customary
opinions and comfort letters.

 

SECTION 2.05                                      Underwritten Offerings.  In
the event that, in accordance with Section 2.01(c), the Registrable Securities
are to be sold under the Shelf Registration Statement pursuant to an
Underwritten Offering, the Company will take all reasonable actions requested by
the Managing Underwriter or Underwriters in order to expedite or facilitate the
sale of the Registrable Securities, including entering into an underwriting
agreement with the Managing Underwriter or Underwriters, such agreement to be
reasonably satisfactory in substance and form to each of the Company, Navy and
the underwriters, and to contain such representations and warranties by the
Company and such other terms as are generally prevailing in agreements of that
type, including, among other provisions, indemnities to the effect and to the
extent provided in Section 2.07.  No Shelf Holder may participate in such
Underwritten Offering unless such Shelf Holder agrees to sell its Registrable
Securities on the basis provided in such underwriting agreement and completes
and executes all questionnaires, powers of attorney, indemnities and other
documents reasonably required under the terms of such underwriting agreement. 
Each Shelf Holder may, at its option, require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of the underwriters also be made to and for such
Shelf Holder’s benefit and that any or all of the conditions precedent to the
obligations of the underwriters under such underwriting agreement also be
conditions precedent to its obligations.  No Shelf Holder shall be required to
make any representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Shelf Holder and its ownership of the securities being registered on its behalf
and its intended method of distribution and any other

 

17

--------------------------------------------------------------------------------


 

representations required by law.  If any Shelf Holder disapproves of the terms
of an underwriting, such Shelf Holder may elect to withdraw therefrom by notice
to the Company and the Managing Underwriter; provided, however, that such notice
of withdrawal must be made at a time before the time of pricing of such offering
(which shall be deemed to occur upon the execution of the purchase or
underwriting agreement) in order to be effective.  No such withdrawal or
abandonment shall affect the Company’s obligation to pay Registration Expenses.

 

SECTION 2.06                                      Registration Expenses.  All
expenses incident to the Company’s performance of or compliance with this
Agreement shall be paid by the Company, including (i) all registration and
filing fees, and any other fees and expenses associated with filings required to
be made with the SEC, FINRA and if applicable, the fees and expenses of any
“qualified independent underwriter,” as such term is defined in Rule 2720 of the
National Association of Securities Dealers, Inc. (or any successor provision),
and of its counsel, (ii) all fees and expenses in connection with compliance
with any securities or “Blue Sky” laws (including fees and disbursements of
counsel for the underwriters in connection with “Blue Sky” qualifications of the
Registrable Securities), (iii) all printing, duplicating, word processing,
messenger, telephone, facsimile and delivery expenses (including expenses of
printing certificates for the Registrable Securities in a form eligible for
deposit with The Depository Trust Company and of printing Prospectuses and
Issuer Free Writing Prospectuses), (iv) all fees and disbursements of counsel
for the Company and of all independent certified public accountants of the
Company (including the expenses of any special audit and comfort letters
required by or incident to such performance), (v) Securities Act liability
insurance or similar insurance if the Company so desires or the underwriters so
require in accordance with then-customary underwriting practice, (vi) all fees
and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange or quotation of the Registrable Securities
on any inter-dealer quotation system, (vii) all applicable rating agency fees
with respect to the Registrable Securities, (viii) any reasonable fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, (ix) all fees and expenses of any special experts or other Persons
retained by the Company in connection with any Registration, (x) all of the
Company’s internal expenses (including all salaries and expenses of its officers
and employees performing legal or accounting duties), (xi) all expenses related
to the “road show” for any Underwritten Offering, including all travel, meals
and lodging and (xii) any other fees and disbursements customarily paid by the
issuers of securities.  All such expenses are referred to herein as
“Registration Expenses.”  The Company shall not be required to pay any
underwriting discounts and commissions and transfer taxes, if any, solely
attributable to the sale of Registrable Securities by a Holder pursuant to a
Registration Statement.

 

SECTION 2.07                                      Indemnification.

 

(a)                                 Indemnification by the Company.  The Company
agrees to indemnify and hold harmless, to the full extent permitted by law, each
Holder, each of its direct or indirect partners, members or shareholders and
each of such partner’s, member’s or shareholder’s partners, members or
shareholders and, with respect to all of the foregoing Persons, each of their
respective Affiliates, employees, directors, officers, shareholders, advisors,
trustees or agents and each Person who controls (within the meaning of the
Securities Act or the Exchange Act) such Persons and each of their respective
Representatives from and against any and all losses, penalties, judgments,
suits, costs, claims, damages, liabilities and expenses, joint or several

 

18

--------------------------------------------------------------------------------


 

(including reasonable costs of investigation and legal expenses) (each, a “Loss”
and collectively “Losses”) arising out of or based upon (i) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement under which such Registrable Securities are registered or sold under
the Securities Act (including any final, preliminary or summary Prospectus
contained therein or any amendment or supplement thereto or any documents
incorporated by reference therein), any Issuer Free Writing Prospectus or
amendment or supplement thereto, or any other disclosure document produced by or
on behalf of the Company or any of its Subsidiaries, including reports and other
documents filed under the Exchange Act, (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a Prospectus, preliminary Prospectus or
Issuer Free Writing Prospectus, in light of the circumstances under which they
were made) not misleading, (iii) any violation or alleged violation by the
Company or any of its Subsidiaries of any federal, state, foreign or common law
rule or regulation applicable to the Company or any of its Subsidiaries in
connection with any such Registration, qualification, compliance or sale of
Registrable Securities, (iv) any failure to register or qualify Registrable
Securities in any state where the Company or its agents have affirmatively
undertaken or agreed in writing that the Company (the undertaking of any
underwriter being attributed to the Company) will undertake such Registration or
qualification on behalf of the Holders of such Registrable Securities (provided
that in such instance the Company shall not be so liable if it has undertaken
its reasonable best efforts to so register or qualify such Registrable
Securities) or (v) any actions or inactions or proceedings in respect of the
foregoing whether or not such indemnified party is a party thereto, whether such
Registration Statement, Prospectus, preliminary Prospectus, Issuer Free Writing
Prospectus or other document is issued pursuant to this Agreement or otherwise,
and the Company will reimburse, on demand, each such Holder and each of its
direct or indirect partners, members or shareholders and each of such partner’s,
member’s or shareholder’s partners, members or shareholders and, with respect to
all of the foregoing Persons, each of their respective Affiliates, employees,
directors, officers, shareholders, advisors, trustees or agents and controlling
Persons and each of their respective Representatives, for any legal and any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability or action; provided, that the Company
shall not be liable to any particular indemnified party to the extent that any
such Loss arises out of or is based upon (A) an untrue statement or alleged
untrue statement or omission or alleged omission made in any such Registration
Statement or other document in reliance upon and in conformity with written
information furnished to the Company by such indemnified party expressly for use
in the preparation thereof that has not been corrected in a subsequent writing
prior to the sale of the Registrable Securities to the Person asserting the
claim or (B) an untrue statement or omission in a preliminary Prospectus
relating to Registrable Securities, if a Prospectus (as then amended or
supplemented) that would have cured the defect was furnished to the indemnified
party from whom the Person asserting the claim giving rise to such Loss
purchased Registrable Securities at least five days prior to the written
confirmation of the sale of the Registrable Securities to such Person and a copy
of such Prospectus (as amended and supplemented) was not sent or given by or on
behalf of such indemnified party to such Person at or prior to the written
confirmation of the sale of the Registrable Securities to such Person.  This
indemnity shall be in addition to any liability the Company may otherwise have. 
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Holder or any indemnified party and
shall survive the transfer of such securities by such Holder.  The Company shall
also

 

19

--------------------------------------------------------------------------------


 

indemnify underwriters (including Persons (including the Holders) deemed to be
underwriters by the SEC), selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers and directors and each Person who controls such Persons (within the
meaning of the Securities Act and the Exchange Act) to the same extent as
provided above with respect to the indemnification of the indemnified parties.

 

(b)                                 Indemnification by the Participating
Holders.  Each Participating Holder agrees (severally and not jointly) to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its Affiliates, its employees, directors, officers, shareholders and
agents and each Person who controls the Company (within the meaning of the
Securities Act or the Exchange Act), and each other Holder, each of such other
Holder’s respective direct or indirect partners, members or shareholders and
each of such partner’s, member’s or shareholder’s partners, members or
shareholders and, with respect to all of the foregoing Persons, each of their
respective Affiliates, employees, directors, officers, trustees or agents and
each Person who controls (within the meaning of the Securities Act or the
Exchange Act) such Persons and each of their respective Representatives from and
against any Losses resulting from (i) any untrue statement of a material fact in
any Registration Statement under which such Registrable Securities were
registered or sold under the Securities Act (including any final, preliminary or
summary Prospectus contained therein or any amendment or supplement thereto or
any documents incorporated by reference therein) or any Issuer Free Writing
Prospectus or amendment or supplement thereto, or (ii) any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus, preliminary Prospectus or
Issuer Free Writing Prospectus, in light of the circumstances under which they
were made) not misleading, in each case to the extent, but only to the extent,
that (x) such untrue statement or omission is contained in any information
furnished in writing by such Holder to the Company specifically for inclusion in
such Registration Statement and has not been corrected in a subsequent writing
prior to the sale of the Registrable Securities to the Person asserting the
claim, and (y) such untrue statement (or alleged untrue statement) or omission
(or alleged omission) was made in such Registration Statement, Prospectus,
offering circular, Issuer Free Writing Prospectus or other document, in reliance
upon and in conformity with written information furnished to the Company by such
Holder expressly for use therein.  In no event shall the liability of such
Holder hereunder be greater in amount than the dollar amount of the net proceeds
(less underwriting discounts and commissions) received by such Holder under the
sale of Registrable Securities giving rise to such indemnification obligation. 
The Company shall be entitled to receive indemnities from underwriters, selling
brokers, dealer managers and similar securities industry professionals
participating in the distribution, to the same extent as provided above (with
appropriate modification) with respect to information furnished in writing by
such Persons specifically for inclusion in any Prospectus, Issuer Free Writing
Prospectus or Registration Statement.

 

(c)                                  Conduct of Indemnification Proceedings. 
Any Person entitled to indemnification under this Section 2.07 shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that any delay or failure to so notify
the indemnifying party shall relieve the indemnifying party of its obligations
hereunder only to the extent, if at all, that it is actually and materially
prejudiced by reason of such delay or failure) and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided that any Person entitled to

 

20

--------------------------------------------------------------------------------


 

indemnification hereunder shall have the right to select and employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (A) the
indemnifying party has agreed in writing to pay such fees or expenses, (B) the
indemnifying party shall have failed to assume the defense of such claim within
a reasonable time after receipt of notice of such claim from the Person entitled
to indemnification hereunder and employ counsel reasonably satisfactory to such
Person, (C) the indemnified party has reasonably concluded (based upon advice of
its counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, or (D) in the reasonable judgment of any such Person
(based upon advice of its counsel) a conflict of interest may exist between such
Person and the indemnifying party with respect to such claims (in which case, if
the Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person).  If the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action, consent to
entry of any judgment or enter into any settlement, in each case without the
prior written consent of the indemnified party, unless the entry of such
judgment or settlement (i) includes as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of an unconditional
release from all liability in respect to such claim or litigation and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of such indemnified party, and provided that any sums
payable in connection with such settlement are paid in full by the indemnifying
party.  If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its prior written consent, but such consent may not be unreasonably
withheld.  It is understood that the indemnifying party or parties shall not,
except as specifically set forth in this Section 2.07(c), in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees, disbursements or other charges of more than one separate firm
admitted to practice in such jurisdiction at any one time unless (x) the
employment of more than one counsel has been authorized in writing by the
indemnifying party or parties, (y) an indemnified party has reasonably concluded
(based on the advice of counsel) that there may be legal defenses available to
it that are different from or in addition to those available to the other
indemnified parties, or (z) a conflict or potential conflict exists or may exist
(based upon advice of counsel to an indemnified party) between such indemnified
party and the other indemnified parties, in each of which cases the indemnifying
party shall be obligated to pay the reasonable fees and expenses of such
additional counsel or counsels.

 

(d)                                 Contribution.  If for any reason the
indemnification provided for in paragraphs (a) and (b) of this Section 2.07 is
unavailable to an indemnified party or insufficient in respect of any Losses
referred to therein, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and the indemnified party or parties on the other hand in
connection with the acts, statements or omissions that resulted in such Losses,
as well as any other relevant equitable considerations.  In connection with any
Registration Statement filed with the SEC by the Company, the relative fault of
the indemnifying party on the one hand and the indemnified party on the other
hand shall be determined by reference to, among other things, whether any untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by

 

21

--------------------------------------------------------------------------------


 

the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
or equitable if contribution pursuant to this Section 2.07(d) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 2.07(d).  No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.  The amount paid
or payable by an indemnified party as a result of the Losses referred to in
Sections 2.07(a) and 2.07(b) shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 2.07(d), in
connection with any Registration Statement filed by the Company, a Participating
Holder shall not be required to contribute any amount in excess of the dollar
amount of the net proceeds (less underwriting discounts and commissions)
received by such Holder under the sale of Registrable Securities giving rise to
such contribution obligation less any amount paid by such Holders pursuant to
Section 2.07(b).  If indemnification is available under this Section 2.07, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Sections 2.07(a) and 2.07(b) hereof without regard to the provisions
of this Section 2.07(d).

 

(e)                                  No Exclusivity.  The remedies provided for
in this Section 2.07 are not exclusive and shall not limit any rights or
remedies which may be available to any indemnified party at law or in equity or
pursuant to any other agreement.

 

(f)                                   Survival.  The indemnities provided in
this Section 2.07 shall survive the transfer of any Registrable Securities by
such Holder.

 

SECTION 2.08                                      Rules 144 and 144A and
Regulation S; Form S-3.  The Company covenants that it will file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder, and it will take such
further action as: (x) Navy may reasonably request, to enable the Holders to
sell Registrable Securities without Registration under the Securities Act within
the limitation of the exemptions provided by (i) Rules 144, 144A or Regulation S
under the Securities Act, as such Rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC; or (y) is
necessary to qualify the Company to file registration statements on Form S-3.

 

SECTION 2.09                                      Limitation on Registrations
and Underwritten Offerings.

 

(a)                                 Notwithstanding the rights and obligations
set forth in Section 2.01, in no event shall the Company be obligated to take
any action to effect any Marketed Underwritten Shelf Take-Down at the request of
Navy (and its Affiliates and Permitted Assignees) after the Company has effected
five Marketed Underwritten Shelf Take-Downs at the request of Navy and its
Affiliates and Permitted Assignees.

 

(b)                                 Notwithstanding the rights and obligations
set forth in Section 2.01, in no event shall the Company be obligated to take
any action to (i) effect more than one Marketed Underwritten Offering in any
consecutive 180-day period or (ii) effect any Underwritten

 

22

--------------------------------------------------------------------------------


 

Offering unless Navy proposes to sell Registrable Securities in such
Underwritten Offering having a reasonably anticipated net aggregate price (after
deduction of underwriter commissions and offering expenses) of at least
$75,000,000 or 100% of the Registrable Securities then held by Navy (if the
value of such Registrable Securities is reasonably anticipated to have a net
aggregate price of less than $75,000,000).

 

SECTION 2.10                                      Section 16 Matters.  The
Company and Navy hereby agree to take all such steps as may be required to cause
to qualify for exemption under Rule 16b-3(d) or (e), as applicable, under the
Exchange Act, and be exempt for purposes of Section 16(b) under the Exchange
Act, any acquisitions or dispositions of Company Shares by the Holders in
connection with the transactions contemplated by the Merger Agreement, this
Agreement or the Separation Agreement, by each Holder who may reasonably be
expected to be subject to the reporting requirements of Section 16(a) of the
Exchange Act with respect to the Company (with the authorizing resolutions
specifying the name of each such Holder whose acquisition or disposition of
securities is to be exempted and the number of securities that may be acquired
and disposed of by each such person pursuant to the Merger Agreement, this
Agreement or the Separation Agreement).

ARTICLE III.

 

MISCELLANEOUS

 

SECTION 3.01                                      Termination.

 

(a)                                 This Agreement shall terminate with respect
to any Holder at such time as such Holder (or its Permitted Assignees) does not
beneficially own any Registrable Securities.  Notwithstanding the foregoing, the
provisions of Sections 2.06, 2.07, 2.08 and 2.10 and all of this Article III
shall survive any such termination.  Upon the written request of the Company,
each Holder agrees to promptly deliver a certificate to the Company setting
forth the number of Registrable Securities then beneficially owned by such
Holder.

 

(b)                                 This Agreement shall terminate if both the
Effective Time (as defined in the Merger Agreement) has not occurred and the
Merger Agreement is terminated in accordance with its terms.

 

SECTION 3.02                                      Injunctive Relief.  It is
hereby agreed and acknowledged that it will be impossible to measure in money
the damage that would be suffered if the parties fail to comply with any of the
obligations herein imposed on them and that in the event of any such failure, an
aggrieved Person will be irreparably damaged and will not have an adequate
remedy at law.  Any such Person shall, therefore, be entitled (in addition to
any other remedy to which it may be entitled in law or in equity) to injunctive
relief, including specific performance, to enforce such obligations, and if any
action should be brought in equity to enforce any of the provisions of this
Agreement, none of the parties hereto shall raise the defense that there is an
adequate remedy at law.

 

SECTION 3.03                                      Attorneys’ Fees.  In any
action or proceeding brought to enforce any provision of this Agreement or where
any provision hereof is validly asserted as a defense, the

 

23

--------------------------------------------------------------------------------


 

successful party shall, to the extent permitted by applicable law, be entitled
to recover reasonable attorneys’ fees in addition to any other available remedy.

 

SECTION 3.04                                      Notices.  In the event a
notice or other document is required to be sent hereunder to the Company or any
Holder, such notice or other document shall be in writing and shall be
considered given and received, in all respects when personally delivered, or
when sent by express or courier service or United States registered or certified
mail, return receipt requested and postage and other fees prepaid, or by
electronic mail, on the day such notice or document is personally delivered or
delivered by electronic mail or on the third Business Day following the day on
which such notice or other document is delivered to any such commercial delivery
service as aforesaid.  Any notice and document shall be addressed to the party
entitled to receive such notice or other document (a) in the case of the Company
or Navy, at such Person’s address shown below and (b) in the case of any other
party hereto, at such party’s address shown on the signature pages hereto, or in
each case at such other address as any such party shall request in a written
notice sent to the Company.  Any party hereto or its legal representatives may
effect a change of address for purposes of this Agreement by giving written
notice of such change to the Company, and the Company shall, upon the request of
any party hereto, notify such party of such change in the manner provided
herein.  Until such notice of change of address is properly given, the addresses
set forth herein shall be effective for all purposes.

 

To the Company prior to the Effective Time:

 

Nabors Red Lion Limited

Crown House

Second Floor

4 Par-la-Ville Road

Hamilton, HM 08

Bermuda

Attention:                         Corporate Secretary

 

With a copy (which shall not constitute notice) to:

 

Nabors Corporate Services, Inc.

515 West Greens Road, Suite 1200

Houston, Texas 66057

Telephone:                     (281) 775-8166
Email:                                              laura.doerre@nabors.com
Attention:                         General Counsel

 

With a copy (which shall not constitute notice) to:

 

24

--------------------------------------------------------------------------------


 

Milbank, Tweed, Hadley & McCloy LLP

One Chase Manhattan Plaza

New York, New York 10005
Telephone:                     (212) 530-5301
Email:                                              bnadritch@milbank.com
Attention:                         Brett Nadritch

 

To the Company following the Effective Time:

 

C&J Energy Services Ltd.

Canon’s Court

22 Victoria Street

Hamilton HM12

Bermuda

Attention:  Corporate Secretary

 

With a copy (which shall not constitute notice) to:

 

C&J Energy Services Ltd.
3990 Rogerdale Rd.
Houston, Texas 77042

Telephone:                     (713) 325-6000
Email:                                              tmoore@cjenergy.com
Attention:                         Theodore Moore

 

With a copy (which shall not constitute notice) to:

 

Vinson & Elkins LLP
1001 Fannin, Suite 2500
Houston, Texas 77007
Telephone:                     (713) 758-4458
Email:                                              sgill@velaw.com
Attention:                           Stephen M. Gill

 

To Navy:

 

Nabors Industries Ltd.

Crown House

Second Floor

4 Par-la-Ville Road

Hamilton, HM 08

Bermuda

Attention:                         Corporate Secretary

 

With a copy (which shall not constitute notice) to:

 

25

--------------------------------------------------------------------------------


 

Nabors Corporate Services, Inc.

515 West Greens Road, Suite 1200

Houston, Texas 66057

Telephone:                     (281) 775-8166
Email:                                              laura.doerre@nabors.com
Attention:                         General Counsel

 

With a copy (which shall not constitute notice) to:

 

Milbank, Tweed, Hadley & McCloy LLP

One Chase Manhattan Plaza

New York, New York 10005
Telephone:                     (212) 530-5301
Email:                                              bnadritch@milbank.com
Attention:                         Brett Nadritch

 

SECTION 3.05                                      Amendment.  The terms and
provisions of this Agreement may only be amended, modified or waived at any time
and from time to time by an agreement in writing executed by the Company and
Navy.

 

SECTION 3.06                                      Successors, Assigns and
Transferees.  Each Holder may assign all or a portion of its rights hereunder to
any Affiliate of such Person (each such Person, a “Permitted Assignee”);
provided that such transferee shall only be admitted as a party hereunder upon
its, his or her execution and delivery of a joinder agreement, in form and
substance acceptable to Navy and the Company, agreeing to be bound by the terms
and conditions of this Agreement as if such Person were a party hereto (together
with any other documents Navy or the Company determine are necessary to make
such Person a party hereto), whereupon such Person will be treated as a Holder
for all purposes of this Agreement, with the same rights, benefits and
obligations hereunder as the transferring Holder with respect to the transferred
Registrable Securities.  Any purported assignment in violation of this
Section 3.06 will be void.

 

SECTION 3.07                                      Binding Effect.  Except as
otherwise provided in this Agreement, the terms and provisions of this Agreement
shall be binding on and inure to the benefit of each of the parties hereto and
their respective successors.

 

SECTION 3.08                                      Third Party Beneficiaries. 
Nothing in this Agreement, express or implied, is intended or shall be construed
to confer upon any Person not a party hereto (other than those Persons entitled
to indemnity or contribution under Section 2.07, each of whom shall be a third
party beneficiary thereof) any right, remedy or claim under or by virtue of this
Agreement.

 

SECTION 3.09                                      Governing Law; Jurisdiction.
THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
THEREOF.  ANY ACTION OR PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO
THIS AGREEMENT MAY BE BROUGHT AND ENFORCED EXCLUSIVELY IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN

 

26

--------------------------------------------------------------------------------


 

DISTRICT OF NEW YORK AND THE STATE COURTS SITTING IN THE STATE OF NEW YORK,
COUNTY OF NEW YORK.  THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH ACTION BROUGHT IN SUCH COURT OR ANY DEFENSE
OF INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH ACTION.

 

SECTION 3.10                                      Waiver of Jury Trial.  EACH
PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 3.10.

 

SECTION 3.11                                      Severability.  If any
provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

SECTION 3.12                                      Counterparts.  This Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, and all of which shall constitute one and the same agreement. 
Facsimile signatures will, for all purposes, be treated as originals.

 

SECTION 3.13                                      Headings.  The heading
references herein and in the table of contents hereto are for convenience
purposes only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

 

SECTION 3.14                                      Joinder.  Any Person that
holds Covered Company Shares may, with the prior written consent of Navy and the
Company, be admitted as a party to this Agreement upon its execution and
delivery of a joinder agreement, in form and substance acceptable to Navy and
the Company, agreeing to be bound by the terms and conditions of this Agreement
as if such Person were a party hereto (together with any other documents Navy
determines are necessary to make such Person a party hereto), whereupon such
Person will be treated as a Holder for all purposes of this Agreement; provided
that if such Person is a Permitted Assignee of a Holder, neither the consent of
Navy nor the Company shall be required to permit such Person to execute and
deliver such joinder agreement.

 

27

--------------------------------------------------------------------------------


 

SECTION 3.15                                      Existing Registration
Statements.  Notwithstanding anything herein to the contrary and subject to
applicable law and regulation, the Company may satisfy any obligation hereunder
to file a Registration Statement or to have a Registration Statement become
effective by a specified date by designating, by notice to the Holders, a
registration statement that previously has been filed with the SEC or become
effective, as the case may be, as the relevant Registration Statement for
purposes of satisfying such obligation, and all references to any such
obligation shall be construed accordingly; provided, that such previously filed
registration statement may be amended to add the number of Registrable
Securities, and, to the extent necessary, to identify as selling stockholders
those Holders demanding the filing of a Registration Statement pursuant to the
terms of this Agreement.  To the extent this Agreement refers to the filing or
effectiveness of other registration statements by or at a specified time and the
Company has, in lieu of then filing such registration statements or having such
registration statements become effective, designated a previously filed or
effective registration statement as the relevant registration statement for such
purposes in accordance with the preceding sentence, such references shall be
construed to refer to such designated registration statement.

 

SECTION 3.16                                      Other Activities. 
Notwithstanding anything in this Agreement, none of the provisions of this
Agreement shall in any way limit a Holder or any of its Affiliates from engaging
in any brokerage, investment advisory, financial advisory, anti-raid advisory,
principaling, merger advisory, financing, asset management, trading, market
making, arbitrage, investment activity and other similar activities conducted in
the ordinary course of their business.

 

SECTION 3.17                                      Time of the Essence.  The
parties agree that time shall be of the essence in the performance of this
Agreement.

 

[Remainder of Page Intentionally Blank]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

COMPANY

 

 

 

NABORS RED LION LIMITED

 

 

 

 

By:

/s/ Mark D. Andrews

 

 

 

Name: Mark D. Andrews

 

Title: Director

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

NAVY

 

 

 

NABORS INDUSTRIES LTD.

 

 

 

 

 

 

 

By:

/s/ Mark D. Andrews

 

Name: Mark D. Andrews

 

Title: Corporate Secretary

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------